            Case 4:20-cv-00871-BRW Document 29 Filed 08/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LESLIE MONTGOMERY                                                               PETITIONER
ADC #086768

V.                              CASE NO. 4:20-cv-00871-BRW-JTK

DEXTER PAYNE
Director, ADC                                                                  RESPONDENT

                                            ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Jerome T. Kearney and the filed objections. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects.

        THEREFORE:

     1. Petitioner Leslie Montgomery’s Petition for Writ of Habeas Corpus (Doc. 2) is DENIED

        and this case is DISMISSED WITH PREJUDICE.

     2. A Certificate of Appealability is DENIED. See 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a),

        Rules Governing § 2254 Cases in United States District Courts.

        IT IS SO ORDERED this 23rd day of August, 2021.

                                                         Billy Roy Wilson__________________
                                                         UNITED STATES DISTRICT JUDGE
